department of the treasury internal_revenue_service washington d c number release date cc pa cbs br3 gl-603611-00 date uil memorandum for ronald d pinsky associate area_counsel sbse - washington d c cc sb was from subject lawrence h schattner chief branch collection bankruptcy summonses trust fund recovery penalty tfrp - different service responses to destroyed files recommending the tfrp this responds to your request of date on the above subject you requested general guidance on how the appeals function should handle collection_due_process cdp hearings and equivalent hearings challenging a_trust fund recovery penalty tfrp assessment pursuant to sec_6672 when the service has destroyed the administrative file that it created with respect to assertion of the tfrp for the reasons described further below it is not clear to us that different handling by the service of the tfrp assessments at issue in your examples involving the customer service collection and appeals functions was not appropriate under the circumstances background your request for assistance attached a prior memorandum of date now reproduced pincite irs cca lexi sec_172 which suggested that it would not be appropriate for the customer service function as part of its project to clean up aged non-master file accounts which include many tfrp assessments to investigate whether the service’s administrative file recommending assertion of the tfrp in each case had been destroyed or abate the unpaid portion of every tfrp assessment on the service’s books where the service’s tfrp file recommending assessment should have or has been destroyed pursuant to the service’s ordinary document retention policy the prior memorandum cited appropriate legal authority for the proposition that the service need not be able to produce the original documentation for all of its actions in a taxpayer’s case that a certified copy of an irs form_4340 certificate of assessments and payments constitutes prima facie proof that a timely and proper assessment was made we stand by the above-described advice offered in the prior memorandum gl-603611-00 consistent with the prior memorandum of date and footnote in particular from that memorandum you note that your office has recently advised a collection offer-in-compromise oic manager in a particular collection oic case that the service was not obliged to abate the unpaid portion of a tfrp assessment merely because the service has now destroyed its original file recommending that the tfrp be asserted next you indicate that the appeals function in your district also recently considered a taxpayer’s old tfrp assessment in an equivalent_hearing case under temp sec_301_6330-1t i part of the collection_due_process regulation and the service had also destroyed the tfrp recommendation file for this taxpayer before the taxpayer requested the equivalent_hearing as part of the service’s ordinary record retention policy however in the appeals function case you understand that the ultimate decision made by the service was to abate the unpaid portion of the tfrp assessment and that a part of the basis for this decision was the destruction of the tfrp recommendation file because the service does ordinarily retain its tfrp recommendation files for a number of years after making a tfrp assessment none of the examples discussed above involves a challenge to a tfrp assessment that could even arguably be covered by the burden_of_proof provisions of sec_7491 and this should remain true for many more years to come in any tfrp cases where the service’s tfrp recommendation files have been destroyed as part of the service’s record retention policy again because the service does ordinarily retain its tfrp recommendation files for a number of years after making a tfrp assessment the appeals function and the other examples discussed above also did not involve challenges to tfrp assessments where the taxpayer received the preliminary day notices for proposed tfrp assessments made after date described in sec_6672 however we do discuss the day notice requirement below because it is relevant to whether the appeals function should in future cases consider the merits of a tfrp assessment in a cdp or equivalent_hearing case brought under the collection_due_process regulation as more fully discussed sec_7491 applies only in court proceedings arising in connection with examinations that commenced after date which would mean that trfp assessments arising from investigations opened before date should clearly be unaffected by the burden_of_proof provision added in for tfrp investigations begun after date there is no case authority as yet on whether the tfrp may in substance be treated as a tax other than a tax imposed by subtitle a or b and therefore not covered by sec_7491 or whether the tfrp may be considered a penalty covered by sec_7491 see sotelo v 436_us_268 tfrp is not a penalty for purposes of bankruptcy act chief_counsel notice n burden_of_proof and sec_7491 date also taking the position that the tfrp is not a penalty for purposes of sec_7491 gl-603611-00 below in cdp or equivalent hearings where the file recommending assertion of the tfrp is unavailable we do not expect the merits of the tfrp to be an appropriate issue in most cases because the taxpayer will have received notice from the service of a prior opportunity to dispute the merits of the tfrp in an appeals function hearing issues conclusions issue is it appropriate for the appeals function to consider the merits of a challenged tfrp assessment in a collection_due_process cdp hearing or in an equivalent_hearing under the collection_due_process regulation temp sec_301_6330-1t conclusion it is appropriate for the appeals function to consider the merits if the taxpayer has not had a previous opportunity to contest the liability if a taxpayer received the day preliminary notice of the service’s proposed tfrp assessment required by sec_6672 after date or received another prior opportunity pre- or post-assessment for a conference with appeals to dispute liability for the tfrp then the existence or amount of the tfrp assessment may not be raised by a taxpayer in a cdp hearing or equivalent_hearing under the collection_due_process regulation similarly if the taxpayer was a party in or otherwise participated meaningfully in a judicial proceeding in which the taxpayer’s liability for the tfrp was at issue eg a tax_refund suit regarding the tfrp a suit or counterclaim by the united_states to reduce the tfrp to judgment or the service filed a proof_of_claim for the tfrp in the taxpayer’s bankruptcy case then the existence or amount of the tfrp assessment may not be raised by the taxpayer anew in a cdp hearing or equivalent_hearing under the collection_due_process regulation issue in a proper merits challenge of a tfrp assessment in a cdp hearing or in an equivalent_hearing under the collection_due_process regulation is it appropriate for an appeals officer to consider the service’s hazards_of_litigation on the merits conclusion yes if a taxpayer is permitted to and does properly contest the existence or amount of a tfrp assessment in a cdp hearing it is appropriate for the appeals officer to consider the service’s hazards_of_litigation on these issues including the destruction of the service’s file recommending the tfrp although a taxpayer has no right to obtain judicial review of an adverse appeals function determination resulting from an equivalent_hearing under the collection_due_process regulation an appeals officer should consider the same issues at an equivalent_hearing that the appeals officer would have considered in a timely requested cdp hearing including consideration of the service’s hazards_of_litigation on the merits of the tfrp where appropriate gl-603611-00 issue is it appropriate for an appeals officer to give substantial weight to an irs form_4340 certificate of assessments and payments in considering various types of taxpayer challenges to a tfrp assessment conclusion yes in a cdp hearing or equivalent_hearing under the collection_due_process regulation an appeals officer may rely on an irs form_4340 as presumptive evidence that the tfrp has been validly assessed by the service against a taxpayer and to otherwise verify the service’s compliance with the requirements of applicable law and administrative procedures for purposes of sec_6330 davis v commissioner t c no date the case law cited in davis and in the prior memorandum illustrate many circumstances where the courts have given substantial weight to irs forms in considering taxpayer challenges to various tax_liabilities but the service does not ordinarily rely solely on forms to defend a permissible merits challenge by a taxpayer to a tfrp assessment issue when a taxpayer makes a permissible merits challenge of a tfrp assessment is the destruction or missing_status of the service’s administrative file regarding the tfrp recommendation against that taxpayer necessarily fatal to the service’s case conclusion no the destruction of the service’s administrative file regarding a tfrp assessment in merits challenge circumstances may sometimes lead a court to consider whether the service has only a naked assessment for the tfrp which is not entitled to a presumption of validity however most courts will first allow the service an opportunity to conduct discovery or otherwise develop or reconstruct probative evidence regarding the tfrp liability such that the burden_of_proof remains on the taxpayer by the time of trial the employer’s form_941 and other returns secretary of state records bank signature cards and the testimony of other employees or officers may often still be available to the service as a more than adequate substitute for the destroyed or lost administrative file on various challenged elements of the tfrp liability issue when the service’s administrative file regarding a tfrp assessment has been destroyed and the merits of the tfrp assessment are being considered in the appeals function are there mandatory internal guidelines or tolerances as to how much time appeals should give the collection function to reconstruct or gather evidence supportive of the tfrp assessment or how many hours the collection function should expend on this task of reconstructing or gathering evidence before concluding the effort is not likely to be cost effective or otherwise worthwhile conclusion no the appeals function should generally attempt to conduct all cdp hearings or equivalent hearings under the collection_due_process gl-603611-00 regulation as expeditiously as possible but there are no time limits by law on how soon appeals must hold the hearing or issue its notice_of_determination for a cdp hearing or its decision letter for an equivalent_hearing if a tfrp case requires further factual development when the tfrp assessment is first proposed the appeals function may retain jurisdiction of the case but send it back to the collection function for at least days to take any necessary action with extensions possible through mutual agreement of the two functions see irm in a cdp hearing or equivalent_hearing context where the service is similarly stayed by law from levying in the case of a cdp hearing or where the appeals function may ask the collection function to stay its levy activity if it wants further time to reconstruct or develop the facts in the case of an equivalent_hearing the appeals function should also first afford the collection function at least days subject_to mutually agreed extensions to attempt to reconstruct or develop facts that may support the tfrp assessment which was the subject of the destroyed or lost administrative file if the taxpayer has brought a proper merits challenge to the liability however the local collection function after coordinating the matter appropriately within the new sbse structure may agree in advance with the local appeals function that cases within certain tolerances eg total dollar amounts of a certain age and or with minimal known levy sources are not cost effective for the service to attempt to reconstruct or support after the administrative file has been destroyed discussion not less than days before the day of the service’s first levy after the effective date of sec_6330 with respect to a particular tax and a particular tax period the service is required to give a taxpayer the notice described in sec_6330 a cdp_notice among other things a cdp_notice advises a taxpayer that the taxpayer may request a hearing a cdp hearing in the service’s appeals function to consider the proposed levy and other related matters by making a written request to the office which issued the cdp_notice within days sec_6330 if the taxpayer makes a request for an appeals function hearing with respect to a cdp_notice more than days after the cdp_notice was issued then the taxpayer may not obtain a cdp hearing but may receive an equivalent_hearing pursuant to temp sec_301_6330-1t i in an equivalent_hearing case with the appeals function under the collection_due_process regulation the appeals function considers the same issues that it would have considered in a cdp hearing case on the same matter but the service’s collection limitation period is not suspended while an equivalent_hearing case is in the appeals function the service is not automatically stayed but may choose to stay its proposed levy activity while the equivalent_hearing case is pending and the taxpayer has no right to judicial review of an adverse decision by the appeals function arising from an equivalent_hearing see temp sec_301_6330-1t i q ai1-5 gl-603611-00 issue considering the merits of tfrp assessments in a cdp hearing in a cdp hearing a taxpayer may be allowed to challenge the existence or amount of the underlying liability the merits but only if the taxpayer did not receive a statutory_notice_of_deficiency for such tax_liability not applicable in tfrp cases or did not otherwise have an opportunity to dispute such liability further a taxpayer may not raise an issue including the merits at a cdp hearing if the issue was raised and considered in any previous administrative or judicial proceeding in which the taxpayer participated meaningfully sec_6330 and c the collection_due_process regulation explains that an opportunity to dispute such liability includes a prior opportunity for an appeals function conference either before or after assessment of the liability one of the examples in the collection_due_process regulation of this principle specifically concerns a tfrp assessment it explains that when the service offers the taxpayer an opportunity to request an appeals function conference to dispute a tfrp liability and the taxpayer fails to take advantage of that opportunity then the taxpayer is precluded from challenging the existence or amount of the tfrp at a subsequent cdp hearing or equivalent_hearing see temp sec_301_6330-1t e q ae8 and e ex for proposed tfrp assessments made after date the service has been required except in jeopardy situations to give the taxpayer a day preliminary notice which generally informs the taxpayer of the proposed tfrp assessment and offers the taxpayer an opportunity to request an appeals function conference within days to dispute the proposed tfrp liability the service uses a letter do to provide this day notice of proposed tfrp assessments to taxpayers the service has generally decided to send the letter do to a taxpayer by certified mail to the taxpayer’s last_known_address sec_6672 irm the examples discussed in your memorandum requesting our assistance did not involve tfrp assessments made after date but we believe it is useful here to discuss the day preliminary notice requirements of sec_6672 effective after that date because the service’s prior compliance with this provision should ordinarily satisfy the prior opportunity to dispute exception in sec_6330 with regard to the merits of a tfrp assessment and thereby preclude consideration of the merits of the tfrp liability in a cdp hearing or equivalent_hearing conducted by the appeals function for that taxpayer this issue preclusion in turn should alleviate some of the complications that may otherwise be caused to the service in old tfrp cases by the service’s document retention policy of destroying some of its older files recommending tfrp assessments before the collection limitation period for the tfrp has expired certified mailing of the day notice return receipt requested is not required_by_law but is the preferred mailing method selected by the collection function for these notices in part so that mailing and receipt of the day notice may be more easily proven by the service if these matters are ever later contested the day notice may also now be delivered in person to the taxpayer gl-603611-00 prior to date we understand that it was also the service’s general policy to offer taxpayers an opportunity either before or after assessment of the tfrp to obtain an appeals function conference regarding the merits of their tfrp liability however since appeals function conferences regarding proposed tfrp assessments were not a matter of right before the effective date of sec_6672 it may generally be more difficult for the service to show whether or not a particular taxpayer was offered an appeals function conference to discuss a proposed or assessed tfrp if the tfrp recommendation file with respect to that taxpayer no longer exists nevertheless if the service can show that the taxpayer received notice of a prior opportunity to request an appeals function conference on the tfrp liability then the taxpayer would be precluded from challenging the merits of the tfrp liability in a cdp or equivalent_hearing for tfrp assessments made after date however a taxpayer who was properly mailed a notice of his her opportunity to request an appeals function conference to consider the merits of a tfrp assessment by the service may still be able to avoid preclusion of the underlying liability as an appropriate subject for a cdp hearing or equivalent_hearing if the taxpayer shows that he she did not receive the notice see temp sec_301_6330-1t e q ae2 and e ex discussing the consequences of a taxpayer’s failure to receive a statutory_notice_of_deficiency on the taxpayer’s ability to contest the underlying liability in a cdp hearing regardless of whether the tfrp assessment was made prior to or after date the service and the courts are not obliged to accept without question a taxpayer’s statement that he she does not recall having received such notice in the absence of clear evidence to the contrary the tax_court has found in a cdp hearing context that presumptions of official regularity and of delivery justify the conclusion that a notice by the service was sent and that delivery was attempted by the post office at the address the service used in its notice in the same cdp hearing case the tax_court also held that a taxpayer may not defeat actual notice of an opportunity to contest a tax_liability by refusing to accept delivery of mail from the service sego v commissioner t c no date the service may enhance the likelihood of showing that a taxpayer received a particular document by maintaining a centralized register of receipts for outgoing certified mail and by maintaining the register for years as the service is now doing for cdp notices with respect to liens see irm alternatively for recent tfrp assessments the service may rely on information found in the automated trust fund recovery penalty program atfrpp the atfrpp now reportedly allows the collection function to enter a textual history note on the date it receives a certified mailing receipt of delivery eg the customary green card for a letter do indicating that delivery of the day notice of proposed tfrp assessment to the taxpayer by the post office has occurred since atfrpp records for recent tfrp liabilities may not be readily available to the appeals function in every city it would be prudent for the collection function to include any atfrpp information which may exist with respect to delivery of the letter do in the summary statement portion of the gl-603611-00 in light of the foregoing discussion of the issue preclusion effect for the merits of a tax_liability of a taxpayer having been given and received prior notice of an opportunity to contest the tfrp with the service’s appeals function it would be prudent for the collection function to document prior notice and receipt before referring future cdp hearing or equivalent_hearing cases to the appeals function and to note these facts in its transmittal to appeals it may also be prudent for a revenue_officer newly assigned to collect an older tfrp assessment to ask the taxpayer before issuing a cdp_notice what types of prior notices the taxpayer has received from the service regarding the tfrp liability and to document the taxpayer’s response issue weighing litigation hazards on tfrp merits in equivalent_hearing if the merits of a tfrp liability eg responsibility and willfulness are properly at issue in a cdp hearing the appeals function may be required to weigh the taxpayer’s and the service’s respective hazards_of_litigation in deciding whether to sustain compromise or concede the amount of the unpaid tfrp assessment see h_r conf_rep no 105th cong 2d sess validity of tax_liability reviewed de novo see also irm the destruction of the service’s file recommending assertion of the tfrp at issue against the taxpayer may affect the service’s hazards_of_litigation on the merits of the taxpayer’s challenge to the tfrp liability but the destruction of this tfrp file is not necessarily fatal to the service’s case as discussed further below in a cdp hearing context where the merits of the tfrp liability are properly at issue the appeals function gives the taxpayer a written notice_of_determination at the end of the hearing process which should address the tfrp merits issues and the other issues the taxpayer was allowed to and did raise a notice_of_determination also advises the taxpayer of the taxpayer’s right to seek judicial review of the appeals function’s determinations within days by filing a complaint in u s district_court in the case of a tfrp liability see temp sec_301_6330-1t e q ae7 in this manner a taxpayer’s cdp hearing challenge to an unpaid tfrp liability that is no longer supported by the service’s original file recommending assertion of the tfrp may be brought to court to consider the merits of the unpaid tfrp liability the service issues a decision letter rather than a notice_of_determination at the conclusion of an equivalent_hearing process and the taxpayer has no right to judicial review of the appeals function’s resolution of the issues in a decision letter nevertheless even though the equivalent_hearing process in the appeals function may not lead directly to a taxpayer’s right to litigate the outcome in court transmittal for a cdp or equivalent_hearing case involving the tfrp liability to the appeals function a form_3210 is the transmittal form used for this purpose and the summary statement attached to it should contain information of this type that would assist the appeals function in its determination see irm and gl-603611-00 the service has decided that it is appropriate for the appeals function to consider the same issues that it would have considered at a cdp hearing on the same matter including the hazards_of_litigation to the service’s position see temp sec_301_6330-1t i this policy decision reflected in the regulation also makes good practical sense in the case of an unpaid tfrp liability if the service goes forward with its proposed levy action the service’s levy activity may then easily result in the collection of enough of the tfrp liability the trust_fund_taxes owed with respect to one employee for one quarter to entitle the taxpayer to make a request for a refund of the liability paid and to put the merits of the previously unpaid tfrp liability with its attendant hazards_of_litigation before a u s district_court for decision alternatively a taxpayer denied an opportunity to discuss the parties’ hazards_of_litigation with respect to the merits of a tfrp liability in an equivalent_hearing by the appeals function could file bankruptcy and obtain an opportunity to litigate his her liability for the tfrp in the bankruptcy case if the service files a bankruptcy proof_of_claim for the unpaid tfrp liability issue reliance on forms to establish elements of tfrp liability in a cdp hearing or equivalent_hearing case the appeals function is required prior to issuing a notice_of_determination or notice of decision to obtain general verification from the collection function that the requirements of applicable law or administrative procedure have been met by the service in addition to considering the issues properly raised by the taxpayer sec_6330 temp sec_301_6330-1t e and e a-e1 i in davis v commissioner t c no date the tax_court held that it was not an abuse_of_discretion for an appeals function hearing officer in a cdp case to rely on an irs form_4340 certificate of assessments and payments for purposes of complying with sec_6330 indeed as you have concluded and the prior memorandum you attached with your request for assistance suggests it is highly appropriate and proper for an appeals function hearing officer and for other service employees to see 280_f2d_89 8th cir wherein the united_states confessed error and stipulated that the full_payment_rule for income_tax refund actions discussed in 357_us_63 does not apply to assessments of divisible taxes such as the tfrp these practical alternative opportunities for a taxpayer to obtain judicial review with respect to the merits of an unpaid tfrp liability may also admittedly exist with respect to the merits of the liability in some of the issue preclusion circumstances when the taxpayer receives prior notice of an opportunity for a prior appeals function conference discussed in relation to issue above nevertheless as a policy matter it is not appropriate for the appeals function to consider the service’s hazards_of_litigation on the merits in these issue preclusion circumstances otherwise there would be no limit to the number of appeals function conferences a taxpayer might seek on the same tax or issue and taxpayers would not be appropriately encouraged to seek timely conferences with the appeals function gl-603611-00 rely on a form_4340 first to satisfy the requirements of sec_6330 and second to overcome a variety of arguments a taxpayer may raise with respect to a tfrp assessment at a cdp or equivalent_hearing pursuant to sec_6330 even when the service’s file recommending the tfrp assessment against the taxpayer has been destroyed however an irs form_4340 alone does not overcome all potentially proper challenges eg a factually supported merits challenge to the underlying liability that a taxpayer may raise to a tfrp assessment in a cdp or equivalent_hearing case further if there are material discrepancies between the information reflected on an irs form_4340 and other available evidence or if the irs form_4340 does not contain relevant entries that address the issues raised by the taxpayer then an appeals function hearing officer or a reviewing court may seek or receive further explanations from the interested parties rather than give conclusive weight to the information reflected on the form_4340 even when the merits of the tfrp liability are not properly at issue in the davis case the taxpayer failed to allege that he did not receive a statutory_notice_of_deficiency for the income_tax deficiencies in issue nor did he allege that he did not have a prior opportunity to contest the service’s deficiency determinations accordingly the tax_court opinion started with the conclusion that the taxpayer’s underlying tax_liability the merits was not properly before the court in this cdp review case the procedural argument raised by the taxpayer in davis was that the appeals function hearing officer should not have relied on a form_4340 in the cdp hearing to establish the date and amount of assessments made by the service against him that the hearing officer should instead have attempted to go behind the form_4340 to verify from personal inspection of the original documents that irs form sec_23c summary records of assessment were actually signed by an irs service_center assessment officer on the dates and for the amounts shown in the service’s certified records the tax_court rejected this frivolous procedural argument citing several prior circuit_court decisions on the issue the tax_court correctly observed that irs forms provide presumptive evidence that a tax has been validly assessed under sec_6203 and noted that the taxpayer did not demonstrate any irregularity in the assessment procedure the prior memorandum you referred to and the davis opinion each cite a number of court decisions decided outside the context of a cdp hearing in which the service and the courts have relied upon irs forms as presumptive proof of the regularity of various procedural matters such as whether the service properly made a record of the assessment under sec_6203 whether the service properly gave notice_and_demand for payment under sec_6303 whether the service’s records reflect the actual assessment_date of a tax to measure the timeliness of a suit by the united_states to reduce the tax to judgment before the collection limitation period expired under sec_6502 or whether the service’s records reflect the actual amount of a non-divisible tax_assessment made by the service to evaluate the taxpayer’s compliance with the flora full_payment_rule so that the taxpayer could properly initiate a refund_suit for the tax under sec_7422 gl-603611-00 three circuit_court cases involved quiet title challenges by taxpayers pursuant to u s c to the procedural regularity of the service recording its assessments and or the service giving the taxpayer proper notice_and_demand for payment under sec_6203 and sec_6303 respectively challenges to the merits of a federal tax_liability are not permitted in a quiet title action in each case the circuit_court relied upon irs forms as presumptive proof of the service’s proper compliance with sec_6203 and or and the taxpayers failed to show any discrepancies between the forms and any of the available evidence see 961_f2d_1 1st cir cert_denied 506_us_891 3_f3d_1297 9th cir cert_denied 511_us_1030 962_f2d_555 6th cir two other circuit_court cases involved suits by the united_states to reduce unpaid assessed taxes to judgment the taxpayer raised non-merits objections to the assessed taxes and the courts relied on the information reflected on irs forms to resolve the disputes in the service’s favor in 871_f2d_1015 11th cir cert_denied 493_us_975 the taxpayer challenged whether the service had properly recorded a tfrp assessment against him and whether the service had made proper notice_and_demand for payment on the taxpayer for purposes of sec_6203 and sec_6303 in 318_f2d_637 7th cir an heir to a decedent argued that an estate_tax liability had been assessed by the service earlier than the date shown on an irs form_4340 so as to make the suit by the united_states to reduce the unpaid tax to judgment untimely ie outside of the collection limitation period two other circuit_court cases involved tax_refund suits brought by taxpayers the taxpayers were not permitted to or did not contest the merits of the taxes in their appeals and the courts again relied upon the information shown on forms to resolve the disputes in the service’s favor in 8_f3d_1169 7th cir the merits of the tax_liabilities contested by the taxpayer could not be contested because the taxes had been previously determined in prior tax cases that were then res_judicata so the taxpayer’s challenge was limited to a bare allegation the service had failed to comply with sec_6203 in making its assessments of the tax in 933_f2d_991 fed cir the lower court dismissed the taxpayer’s refund case for a federal estate_tax because the taxpayer had not fully paid the tax before filing the suit and the taxpayer alleged that the irs form_4340 overstated the amount of the estate_tax assessment that the executor was required to pay in full in order to bring the refund action while the eight circuit_court cases described above showcase procedural challenge circumstances where the service has prevailed by offering certified forms in evidence other procedural challenges to the service’s actions have not been fully resolved by irs forms when the courts have found there was some evidence of material discrepancies or of data missing from the forms in 970_f2d_66 5th cir a suit by the united_states to reduce unpaid income_tax deficiency assessments to judgment the court relied on certified gl-603611-00 forms to defeat the taxpayer’s allegation that the taxes were not properly recorded for purposes of sec_6303 but the court remanded the case for proof that a statutory_notice_of_deficiency had been properly mailed to the taxpayer by the service and that the taxpayer defaulted before the deficiencies were assessed because the taxpayer denied that he received a notice_of_deficiency and the irs forms did not address this procedural issue in 10_f3d_1440 9th cir cert_denied 512_us_1219 the taxpayers filed a quiet title action challenging the procedural regularity of the service’s tax_liens and the court accepted certified forms as evidence the service made proper notice_and_demand for payment for sec_6303 purposes but the ninth circuit found the forms in the case were defective for purposes of sec_6203 because the documents did not show a 23c date that indicated when the irs form sec_23c were signed earlier in 990_f2d_451 9th cir cert_denied 510_us_1023 the ninth circuit also stated that while forms are proper evidence of the propriety of the assessment procedures followed by the service the forms are not necessarily conclusive evidence the farr court suggested that the united_states could rely on irs forms in a summary_judgment proceeding to show that a notice_of_deficiency was mailed by the service to the taxpayer’s last_known_address but that the taxpayer was first entitled to conduct discovery on the issue and that the taxpayer’s case could not be dismissed at the outset for an alleged failure to state a claim on the basis of the information reflected on irs forms finally in a recent district_court case where the united_states was seeking to reduce an old tfrp assessment to judgment and the service had destroyed a form_941 return of the taxpayer’s former employer the court was unwilling to conclude that no material issue of fact remained for trial for one of the tfrp quarters at issue a certified irs form_4340 showed that the tfrp assessment against the taxpayer for that quarter was made for an amount that was about dollar_figure larger than the service had asserted that the corporate employer owed for that same quarter in an amended bankruptcy proof_of_claim that the service filed a few months after the tfrp assessment was made when the issue of the correct amount owed for this quarter is brought to trial the court indicated that the initial burden of proving by a preponderance_of_the_evidence that the tfrp assessment for this quarter was arbitrary and erroneous would lie with the taxpayer 102_fsupp2d_351 s d tex see also 997_f2d_335 7th cir in godfrey the service argued that it mailed the taxpayers a timely refund check the taxpayers alleged that they did not receive the check a new refund check was issued by the service and the taxpayers sued the service for interest that was due them on the tax_refund amount only if the service failed to mail the taxpayers the original check on the date shown with the notation refund of overpayment on an irs transcript other than a form_4340 without explanatory testimony the seventh circuit was unwilling to interpret the transcript notation as meaning the refund check was mailed on that date gl-603611-00 issue defending tfrp liability on the merits when files were destroyed in 428_us_433 the supreme court was primarily concerned with whether the exclusionary rule a criminal_law deterrent to improper police conduct should be applied to prohibit a federal_agency the service from using evidence that was improperly seized by california state police from a taxpayer’s business in support of the federal agency’s civil assessment of the federal wagering tax against the taxpayer the supreme court ultimately decided that the exclusionary rule should not be extended to these circumstances that the service was not barred from using the evidence of gambling activity by the taxpayer that it received from the california state police in support of its civil federal wagering tax assessments against the taxpayer if the evidence improperly seized by the state police could not have been used by the service then it had conceded that it would not have had any admissible evidence other than forms to support its federal wagering tax assessments against the taxpayer moreover if the service had been barred from using the evidence improperly seized by the state police any later efforts by the service to reconstruct or supplement the same type of evidence on its own could have been construed as tainted fruits of the improper search and also deemed inadmissible before it considered the historical policies behind the exclusionary rule and announced its decision on that issue the supreme court first discussed in dicta janis pincite what the status of the service’s naked assessments would have been if the exclusionary rule had been applied as follows what we have is a naked assessment without any foundation whatsoever if what was seized by the los angeles police cannot be used in the formulation of the assessment the determination of tax due then may be one without rational foundation and excessive and not properly subject_to the usual rule with respect to the burden_of_proof in tax cases there appears indeed to be some debate among the federal courts of appeals in different factual contexts as to the effect upon the burden_of_proof in a tax case where there is positive evidence that an assessment is incorrect however that may be the debate does not extend to the situation where the assessment is shown to be naked and without any foundation certainly proof that an assessment is utterly without foundation is proof that it is arbitrary and erroneous we are willing to assume that if the district_court was correct in ruling that the evidence seized by the los angeles police may not be used in formulating the assessment on which both the levy and the counterclaim were based then the district_court was also correct in granting judgment for janis in both aspects of the present suit this assumption takes us then to the primary issue seven years after janis the sixth circuit considered a federal_income_tax refund action where the government conceded that it no longer had in its possession any reports workpapers or other documents to support the notice_of_deficiency the service had issued to the individual taxpayers a little over years before the refund_suit was commenced 704_f2d_326 6th cir gl-603611-00 in the coleman case the court also found that the taxpayers had delivered their relevant financial records to the service in the course of the audit many years before that the service’s notice_of_deficiency to the taxpayers was returned as unclaimed by the post office that the taxpayers sought to learn the basis for the assessment from the service relatively soon after they discovered the service was trying to collect it and that as early as three years after the assessment was made the service admitted to the taxpayers that it could not locate the financial records the taxpayers had given them during the audit nor could the service locate it own files to explain the basis for its assessment in these circumstances the sixth circuit relied on the above-described dicta from janis and held that the taxpayers had established that the service’s naked assessments were arbitrary and could not be enforced however the sixth circuit clarified coleman pincite that it was not saying that the service in another case involving missing original records could not have preserved the presumption of correctness for its assessment by the use of non-original records it should be noted that reversing the district_court here does not strip the irs of the ability to collect taxes in the absence of original records had such secondhand records been available in the matter sub judice or any demonstrably reasonable methodology of estimation it is likely that even the destruction of the colemans’ original returns would not have precluded reliance upon the assessment’s presumption of correctness seven years after coleman the seventh circuit considered the meaning of a naked assessment in a case involving a tfrp liability that the service admitted before the second_phase of a trial that it had miscalculated 900_f2d_1144 7th cir in schroeder the service originally miscalculated the tfrp owed by two responsible persons by failing to account for part of a prior payment by the employer that was applied to the trust_fund_taxes it owed when the service originally made the tfrp assessment the total amount assessed was excessive by about as the collection limitation period for the tfrp approached the service believed that it had collected about of the total tfrp but it had in fact collected about of the liability not including a large interest accrual since assessment due to its original calculation error the united_states then brought suit to reduce the unpaid portion of the tfrp liability and the unpaid accrued interest to judgment due to the service’s original miscalculation of the tfrp and considering the amounts collected and applied toward the total tfrp since assessment the united_states eventually admitted that it had sought judgment against the taxpayers for an unpaid tfrp amount that was overstated by about not including the large interest accruals the service’s witness in the computation phase of the trial was also unable to provide the court with revised interest computations that accounted for the corrected tfrp amount in these circumstances the district_court found the service had an arbitrary erroneous and invalid assessment for the tfrp and that the united_states was liable to the taxpayers for attorney fees the seventh circuit reversed explaining schroeder pincite as follows gl-603611-00 when a court is faced with an incorrect but otherwise valid assessment the proper course is not to void the assessment as did the district_court but to determine what if anything the taxpayer owes the government see 293_us_507 55_sct_287 79_led_623 this course should be followed whenever a taxpayer’s liability is capable of being determined by some approved method of calculation even when the original assessment was arbitrarily computed and excessive in amount the district_court apparently believed this was a case like janis where the circumstances are such that the government’s assessment is without effect it is not a n assessment excessive in amount without more is not void under janis for the assessment to be void it must be more than incorrect for the correctness of the amount assessed is quite irrelevant it must be arbitrary in the sense that the calculation has no support and the true amount of tax owed is incapable of being ascertained thus where records supporting an assessment are excluded from evidence see janis supra or are nonexistent see 704_f2d_326 6th cir so that the basis upon which an assessment is calculated is beyond the knowledge of the court the assessment is arbitrary and erroneous it is beyond saving such an assessment however does not exist here there are plenty of records documents and other foundational items upon which a correct determination of the defendants’ liability may be made consequently there was no need to void the assessment there was at most a need to calculate the correct amount of tax due the government by the time that tax_refund and other suits involving the merits of a tfrp assessment are sometimes brought to court by the taxpayers or the united_states it is not uncommon for the service to have destroyed or lost some portion of its original records that might potentially be relevant to some aspect of the liability challenged by the taxpayers in these circumstances the united_states is ordinarily able to show - through the original records it may still have such as the employer’s tax returns or files documents obtained from neutral third parties eg secretary of state information bank signature cards or the testimony and other information obtained from witnesses related to the employer through discovery - that it has some foundation for its assessment and that the burden_of_proof should remain upon the taxpayer in 805_fsupp_1062 d p r the taxpayers argued that the tfrp assessment against them was naked because the service had apparently lost its file with respect to the employer who failed to pay the trust_fund_taxes at issue nevertheless the district_court in morales found that the united_states presented considerable evidence in that case to show that the tfrp assessments were not lacking an evidentiary foundation so the burden_of_proof remained on the taxpayers in united_states v tarlow u s t c big_number e d n y the taxpayers sought to dismiss a tfrp assessment as invalid and lacking a rational foundation because the service had apparently destroyed its original administrative file recommending the tfrp assessment against the taxpayer and the service’s revenue_officer who made the tfrp recommendation had since retired and could not be located since the taxpayers and or the united_states had apparently earlier made and retained gl-603611-00 copies of some of the pertinent records from the later destroyed tfrp file and the service was going to provide the taxpayers either with a certificate of destruction or with an affidavit explaining the efforts it had made to locate the missing tfrp file the district_court concluded that it was not presented with a naked assessment case and it held that the presumption of correctness for the tfrp assessment remained in another recent tax_refund case involving a tfrp assessment and a missing administrative file of the service with respect to the tfrp recommendation judge francis allegra of the u s court of federal claims provided a thoughtful analysis of the meaning of the janis and coleman cases and the possible effect of a naked assessment on the burden_of_proof in the taxpayer’s case in chief for refund of the paid portion of the tfrp assessment and on the counterclaim of the united_states for the unpaid balance of the tfrp see 46_fedclaims_110 fed cl in the cook case the court found that it could not determine whether the service’s loss of the tfrp recommendation file for the taxpayer gave rise to a naked assessment until the time of trial when the united_states would first be given an opportunity to show a foundation for the tfrp assessment judge allegra noted cook pincite that the government’s evidence to establish a foundation for a tfrp assessment need not include any documents or information that were originally in its possession when the tfrp assessment was made as follows as described in janis and its progeny however an assessment is not naked simply because the administrative file supporting its entry is lost - what is critical given the de novo nature of the proceedings before this court is that admissible evidence exists to support the assessment citations omitted if such evidence exists and is admitted by the court it is irrelevant whether it is the same evidence that the service relied upon in originally making its assessment indeed consistent with the no-look doctrine courts have repeatedly held that the government may support a tax_assessment based on any admissible evidence including that first disclosed in discovery and conversely need not rely solely or at all on the evidence reviewed administratively by the service issue appeals collection coordination re missing tfrp information in a taxpayer’s cdp hearing or equivalent_hearing case where the merits of an unpaid tfrp liability are properly at issue because the issue was timely raised by the taxpayer and consideration of the merits is not precluded the appeals function should be no less deferential than the courts have been in affording the service an opportunity to reestablish an appropriate foundation for a tfrp liability where all or part of the service’s original file recommending the tfrp assessment at the eventual trial of the tarlow case the government was ultimately unsuccessful see united_states v tarlow u s t c big_number e d n y gl-603611-00 has been destroyed in keeping with the independent review mission of the appeals function however it is not the responsibility of the appeals function to attempt to reassemble or gather the information necessary to provide a foundation for a tfrp assessment when the service’s file recommending the tfrp has been destroyed instead as with other appeals function hearing matters where further factual development of a collection function case is necessary to make a full and fair determination the appeals function should retain jurisdiction of the case but refer the matter back to the collection function for an appropriate time period the collection function may then determine under the particular circumstances of the case whether it would be a cost effective use of its resources in that case to attempt to gather foundational evidence to support the unpaid tfrp liabilitydollar_figure an appropriate model of appeals collection function coordination may be found where a taxpayer protests a proposed tfrp assessment to the appeals function when the collection function issues day preliminary notices of proposed tfrp assessments to taxpayers pursuant to sec_6672 the service’s original file recommending the tfrp should almost always be readily available for consideration by the appeals function if a taxpayer files a timely protest to such a day notice the appeals function still may decide that it is appropriate to retain jurisdiction of a case but to hold its consideration in suspense while matters requiring further factual development are referred back to the collection function in these cases of timely protests from day notices the time allowed by the appeals function to the collection function for further factual development is ordinarily at least days with extensions possible by mutual agreement of the parties see irm while these day notice tfrp cases are being further developed by the collection function the service does not assess the tfrp and therefore the taxpayer should not be prejudiced by the delay while it is generally desirable for the appeals function to conduct and conclude its cdp hearings and equivalent hearings as expeditiously as possible there are no time limits by law or regulation on when the appeals function must issue its notice_of_determination or decision letter in a case see temp treas reg a form_2209 or another locally acceptable form may be used for this purpose see irm and whether or not the service has retained the tfrp recommendation file for older tfrp liabilities should be an issue of lessening importance in a cdp context in future years first most taxpayers who were issued day notices of proposed tfrp assessments pursuant to sec_6672 after date should find that consideration of the merits of the tfrp liability is precluded in a cdp hearing or equivalent_hearing second most taxpayers who are liable for a tfrp liability in future year cases should be receiving their one cdp hearing notice per period much earlier in the collection process and therefore be precluded from receiving a cdp hearing or equivalent_hearing for the same liability when collection activity is again contemplated closer to the expiration of the collection limitation period for the liability gl-603611-00 1t e q ae8 moreover while a cdp hearing case is pending with the appeals function the proposed levy action by the collection function that was the subject of the requested hearing is generally suspended sec_6330 and f when a taxpayer properly requests an equivalent_hearing the service’s proposed levy action is not automatically suspended but the appeals function may also request on a case-by-case basis that the collection function suspend its proposed levy action in appropriate circumstances see temp treas reg 301-6330-1t i q ai-3 when the merits of a tfrp liability are properly at issue in a taxpayer’s equivalent_hearing request and the collection function wants further time to reestablish the foundation for a tfrp liability because its original file recommending assertion of the tfrp has been destroyed it would generally be appropriate absent jeopardy circumstances for the collection function to agree to suspend its proposed levy action while an equivalent_hearing case is pending with the appeals function accordingly while these cdp hearing or equivalent_hearing tfrp cases with missing files are being further developed by the collection function the prejudice caused to the taxpayer by reasonable delays in the hearing process should be minimaldollar_figure therefore as with day notice cases involving the tfrp it is appropriate for the appeals function in a cdp hearing or equivalent_hearing case to allow the collection function no less than days to decide whether to and to complete reconstruction of any necessary foundation evidence for a tfrp liability that is properly challenged by a taxpayer on the merits when the service’s original file recommending assertion of the tfrp has been destroyed when the collection function decides that it is cost effective for the service to reconstruct the evidence supportive of the unpaid tfrp liability in these circumstance but more than days are required by the collection function for this task we believe the appeals function should generally agree to reasonable extensions of the initial day period in some cases of this type we expect the collection function will decide that attempting to reconstruct the evidence is not a cost effective use of the service’s resources the collection function alone or the collection and appeals functions together may recommend advance selection tolerances to apply in these circumstances with appropriate coordination and approval through the new sbse structure such tolerances may be varied locally with appropriate approval from the new sbse structure because workload and general deterrence considerations may differ in various parts of the country please call the attorney assigned to this case pincite-3630 if you require further assistance during hearing process delays of this type interest will admittedly continue to accrue on the assessed tfrp liabilities that are unpaid
